     Case 1:20-cv-00454-DAD-SKO Document 10 Filed 05/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                           No. 1:20-cv-00454-DAD-SKO (HC)
12                      Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   HANFORD SUPERIOR COURT JUDGE                      PETITION WITHOUT PREJUDICE
     ROBERTS,
15                                                     (Doc. No. 5)
                        Respondent.
16

17           Petitioner Antoine Deshawn Barnes is a state prisoner proceeding pro se and in forma

18   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2554. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule

20   302.

21           On April 2, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that the petition be dismissed without prejudice due to petitioner’s failure to

23   exhaust his claims by first presenting them to the highest state court prior to seeking federal

24   habeas relief. (Doc. No. 5.) The pending findings and recommendations were served on

25   petitioner with notice that any objections thereto were to be filed within twenty-one (21) days of

26   the service of the findings and recommendations. (Id. at 4.) On April 16, 2020, petitioner filed

27   objections to the pending findings and recommendations. (Doc. No. 9.)

28   /////
                                                       1
     Case 1:20-cv-00454-DAD-SKO Document 10 Filed 05/27/20 Page 2 of 3

 1           In his objections, petitioner merely reiterates the allegations in his petition that respondent

 2   is retaliating against him. (Id.) Petitioner does not meaningfully object to the pending findings

 3   and recommendations, including the magistrate judge’s finding that petitioner “has not sought any

 4   relief for his claims in the state courts.” (Doc. No. 5 at 3.)

 5           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 7   objections, the court concludes that the findings and recommendations are supported by the

 8   record and proper analysis.

 9           In addition, having concluded that the pending petition must be dismissed, the court now

10   turns to whether a certificate of appealability should issue. A state prisoner seeking a writ of

11   habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an

12   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

13   (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds

14   without reaching the underlying constitutional claims, the court should issue a certificate of

15   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

16   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

17   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

18   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

19   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

20   petition or that the petitioner should be allowed to proceed further.” Id. In the present case, the
21   court finds that reasonable jurists would not find the court’s determination that the petition should

22   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

23   Therefore, the court declines to issue a certificate of appealability.

24           Accordingly:

25           1.     The findings and recommendations issued on April 2, 2020 (Doc. No. 5) are

26                  adopted in full;
27   /////

28   /////
                                                        2
     Case 1:20-cv-00454-DAD-SKO Document 10 Filed 05/27/20 Page 3 of 3

 1         2.    The petition for writ of habeas corpus is dismissed without prejudice due to

 2               petitioner’s failure to exhaust his claims in state court prior to seeking federal

 3               habeas relief;

 4         3.    The court declines to issue a certificate of appealability; and

 5         4.    The Clerk of Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
        Dated:   May 26, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
